DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on December 04, 2020.  Claims 1-16 are pending and examined below.
Specification –Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because in Line 6 of the disclosure is period (.) is missing.  Correction is required.  See MPEP § 608.01(b).
Specification - Disclosure
The specification is objected to because: The specification uses “CLARINO ®”, without capitalizing all letters. (See Paragraphs 0030, 0035, 0047, 0070 and 0078), which is a trade name or a mark used in commerce, has been noted in this application The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Please capitalize every letter of the word of the trademark “CLARINO®”.
The specification is objected to because: The specification uses “LORICA ®”, without capitalizing all letters. (See paragraph 0030), which is a trade name or a mark used in commerce, has been noted in this application The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Please capitalize every letter of the word of the trademark “LORICA®”.
The specification is objected to because: The specification uses “ALCANTARA®”, without capitalizing all letters. (See paragraph 0030), which is a trade name or a mark used in commerce, has been noted in this application The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Please capitalize every letter of the word of the trademark “ALCANTARA®”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the trademark/trade name CLARINO®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe synthetic leather and, accordingly, the identification/description is indefinite.  Examiner will evaluate the term CLARINO® as synthetic leather. Examiner notes that a trademark name cannot be use in Applicant’s claim and a common name for CLARINO® is synthetic leather or artificial leather.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2012/0159681 A1 to GIBBY (herein after "Gibby").
As to Claim 1, Gibby discloses a glove (See Annotated  Figures 1 - 2 of Gibby) comprising at least a frontal first section (palm portion 110) and at least a dorsal second section (back portion 140)  mutually joined so as to wrap and to receive a hand (See Annotated Figures 1 - 2, and Paragraphs 6 - 7 & 17 of Gibby), at least one of said frontal first section (palm portion 110) and of said dorsal second section (back portion 140)  being made of at least first synthetic lining material (outer layer 112) comprising at least a first thermoplastic resin (See Paragraph 0027 of Gibby, "Outer layer may be cut from any type of fabric. Coatings may be applied to the outer layer to provide desired properties, or outer layer may be cut from a material possessing desired properties itself, for example, rubber, TPU, and/or synthetic leather may be durable, flexible, and grippable"), said glove further comprising at least a functional element (pads 120 122, 124, 126, 150)  fixed to said frontal first section (palm portion 110) and/or to said dorsal second section (back portion 140) through a junction region (See Figure 2 of Gibby, teaching a junction region to the dorsal second section), said at least a functional element (pads 120 122, 124, 126, 150) comprising a coupling surface to said junction region, said at least a functional element (pads 120 122, 124, 126, 150) being made of at least a second synthetic material comprising at least a second thermoplastic resin (See Figure 2 of Gibby teaching a coupling surface to said junction region)(See Paragraphs 0025-0026 and 0030, teaching the functional element (pads 120 122, 124, 126, 150) being foam, silicone, rubber, compressible fibers) wherein, said at least a functional element (pads 120 122, 124, 126, 150) is fixed to said frontal first section  and/or to said dorsal second section (back portion 140) by means of ultrasonic welding (See Annotated Figures 1-2, and Paragraphs 0007 & 0026 of Gibby, "Alternatively, adhesive layer 113 may be a material that forms bonds through radio frequency or ultrasonic bonding processes").  
As to Claim 2, Gibby discloses the glove  according to claim 1, wherein said at least a first thermoplastic resin (TPU or Synthetic Leather) of said at least first synthetic lining material (outer layer 112) and said at least a second thermoplastic resin of said at least a second synthetic material are ultrasonically weldable to each other (See Paragraphs 0007 & 0026 of Gibby, teaching a first thermoplastic resin (TPU or Synthetic Leather) of said at least first synthetic lining material (outer layer 112) and said at least a second thermoplastic resin of said at least a second synthetic material  are ultrasonically weldable to each other).  
As to Claim 3, Gibby discloses the glove  according to claim 1, wherein said at least a first thermoplastic resin (TPU or Synthetic Leather) of said at least first synthetic lining material (outer layer 112) and said at least a second thermoplastic resin are the same thermoplastic resin (See Paragraph 0030 of Gibby, "Further any type of material may be used to fabricate the outer layer, inner layer, and pads of laminated portions of a glove in accordance of the present invention".  Gibby teaches one of the thermoplastic resins can be a TPU material). 
  As to Claim 4, Gibby discloses the glove according to claim 1, wherein said at least first synthetic lining material  and said at least a second synthetic material are the same synthetic material (See Paragraph 0030 of Gibby, "Further any type of material may be used to fabricate the outer layer, inner layer, and pads of laminated portions of a glove in accordance of the present invention".  Gibby teaches one of the thermoplastic resins can be a TPU and are the same synthetic material).  
As to Claim 5, Gibby discloses the glove  according to  claim 1, wherein said at least a functional element (pads 120 122, 124, 126, 150)  is fixed by means of ultrasonic welding to at least said frontal first section (palm portion 110)  operatively adapted to receive the palm of the hand, said frontal first section (palm portion 110)  being made of said at least first synthetic lining material   comprising said at least a first thermoplastic resin (See Paragraphs 0007 & 0024-0026, Gibby teaches wherein said at least a functional element (pads 120, 122, 124, 126, 150) is fixed by means of ultrasonic bonding processes to at least said frontal first section (palm portion 110)  operatively adapted to receive the palm of the hand, said frontal first section (palm portion 110) being made of said at least first synthetic lining material (outer layer 112) comprising said at least a first thermoplastic resin (TPU)).   
 
As to Claim 6, Gibby discloses the glove  according to claim 1, wherein said at least a functional element (pads 120 122, 124, 126, 150)  is fixed by means of ultrasonic welding only to said frontal first section (palm portion 110) operatively adapted to receive the palm of the hand, said frontal first section (palm portion 110) being made of said at least first synthetic lining material comprising said at least a first thermoplastic resin (See Paragraphs 0007 & 0024-0026, Gibby teaches wherein said at least a functional element (pads 120, 122, 124, 126, 150) is fixed by means of ultrasonic bonding processes to at least said frontal first section (palm portion 110) operatively adapted to receive the palm of the hand, said frontal first section (palm portion 110) being made of said at least first synthetic lining material (outer layer 112) comprising said at least a first thermoplastic resin (TPU)).   
  
As to Claim 7, Gibby discloses the glove  according to claim 1, wherein said at least first synthetic lining material   and said at least a second synthetic material are made of synthetic leather (See Paragraph 0027 of Gibby, teaching a synthetic leather for first synthetic lining material (outer layer 112 being cut from any fabric including synthetic leather).  Gibby teaches in Paragraph 0030, wherein any type of material may be used to fabricate the outer layer and pads). 
 
As to Claim 8, Gibby discloses the glove  according to claim 7, wherein said synthetic leather is Clarino® (See Paragraph 0027 of Gibby, teaching synthetic leather).  Therefore, Gibby teaches synthetic leather and CLARINO® is a synthetic leather.  Examiner notes that a trademark name can not be use in Applicant’s claim and a common name for CLARINO® is synthetic leather or artificial leather.
 
As to Claim 9, Gibby discloses the glove  according to claim 1, wherein said frontal first section (palm portion 110) and said dorsal second section (back portion 140) are made of said at least first synthetic lining material comprising said at least a first thermoplastic resin, and said frontal first section (palm portion 110)  and said dorsal second section (back portion 140) being fixed to each other along at least a portion of the respective peripheral edges by means of ultrasonic welding (See Paragraphs 0007-0008, 0026-0027 of Gibby, teaching the bond between the outer layer and inner layer which comprises the frontal first section and the dorsal second section being formed through the ultrasonic bonding process).
  
As to Claim 10, Gibby discloses the glove according to claim 1, wherein said junction region  corresponds to the entire extent of said coupling surface of said at least a functional element (pads 120 122, 124, 126, 150) (See Annotated Figure 2 of Gibby).  

    PNG
    media_image1.png
    951
    747
    media_image1.png
    Greyscale

As to Claim 11, Gibby discloses the glove  according to claim 1, wherein said junction region  corresponds to the peripheral portion of said coupling surface of said at least a functional element (pads 120 122, 124, 126, 150) (See Annotated Figure 2 of Gibby).  

As to Claim 12, Gibby discloses the glove  according to claim 1, wherein said at least a functional element (pads 120 122, 124, 126, 150) is provided with projections on said coupling surface (See Paragraphs 0026 - 0029, teaching adhesive layer 113), and said junction region  corresponds to the contact surface of said projections with said frontal first section (palm portion 110) and/or with said dorsal second section (back portion 140) (See Paragraphs 0026 - 0029, teaching adhesive layer 113).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 – 16 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2012/0159681 A1 to GIBBY (herein after "Gibby") as to claim 1 above, in view of United States Patent Application Publication No. US 2015/0202521 A1 to ABDELMALEK (herein after "Abdelmalek").
As to Claim 13, Gibby is silent in disclosing a method for making a glove  according to claim 1, comprising the steps: a. providing at least a section of said glove  on a base of an apparatus  for ultrasonic welding, b. providing at least a functional element on a surface of said at least a section of said glove, c. applying a pressure at said at least a functional element by means of a press and through a sonotrode of said apparatus, d. applying an ultrasonic vibration at the interface between said at least a functional element and said at least a section  of said glove  by means of said sonotrode, e. melting a first thermoplastic resin of first synthetic lining material of said at least a section, and a second thermoplastic resin of a second synthetic material of said at least a functional element at the interface, -5-New U.S. Patent Application f. allowing the synthetic materials of said at least a section  and of said at least a functional element of said glove to stabilize at the interface until they reach a condition adapted to maintain joined together at the interface said at least a section  and said at least a functional element of said glove. g. removing the pressure from said at least a functional element. 
However, Abdelmalek teaches protective sports gloves and discloses a method for making a glove according to claim 1, comprising the steps (See paragraph 0052 of Abdelmalek): a. providing at least a section of said glove on a base of an apparatus  for ultrasonic welding (See Paragraph 0052 of Abdelmalek, teaching a dorsal panel for ultra-sonic welding), b. providing at least a functional element on a surface of said at least a section of said glove (See Paragraph 0052 of Abdelmalek, teaching a functional element (protective pad 52)), c. applying a pressure at said at least a functional element by means of a press  and through a sonotrode of said apparatus (See Paragraph 0052 of Abdelmalek ,"As seen at Step 3 the protective elements are placed back into the tool/mold and pressed...".  Abdelmalek teaches sonotrode through compression in paragraph 0052.), d. applying an ultrasonic vibration at the interface between said at least a functional element and said at least a section  of said glove  by means of said sonotrode (See Paragraph 0052 of Abdelmalek ,"the die platens 150, 160 are compressed together and the ultrasonic field and combined pressure causes localized melting of the protective pads 52"), e. melting a first thermoplastic resin of first synthetic lining material of said at least a section , and a second thermoplastic resin of a second synthetic material of said at least a functional element at the interface (See Paragraph 50-52 of Abdelmalek teaching a synthetic fabric including (scrim material layer 52, 152) as the first synthetic lining material and a second thermoplastic resin of a second synthetic material being a suitable material that could include polyester), -5- f. allowing the synthetic materials of said at least a section  and of said at least a functional element of said glove  to stabilize at the interface until they reach a condition adapted to maintain joined together at the interface said at least a section  and said at least a functional element of said glove (See Fig. 5 and Paragraph 0052 of Abdelmalek, specifically see steps 5 and 6). g. removing the pressure from said at least a functional element (See Fig. 5 and Paragraph 0052 of Abdelmalek, specifically see steps 5 and 6).  
Gibby presents analogous art to the claimed invention as it relates to gloves having a palm portion, back portion, and padding being fixed together by ultrasonic welding; and, Abdelmalek, is analogous art to the claimed invention in that it provides gloves with a method of making gloves via sonic welding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of ultrasonic welding the glove of Gibby, by providing at least a section of said glove on a base of an apparatus for ultrasonic welding, providing at least a pads 52 on a surface of said at least a section of said glove, applying a pressure at said at least a pads 52 by means of a press and through a compression force of said apparatus, applying an ultrasonic vibration at the interface between said at least a pads 52 and said at least a section of said glove by means of said compression force,  melting a first thermoplastic resin of first synthetic lining material  of said at least a section, and a second thermoplastic resin of a second synthetic material of said at least a functional element at the interface, -5-New U.S. Patent Application allowing the synthetic materials of said at least a section  and of said at least a functional element of said glove to stabilize at the interface until they reach a condition adapted to maintain joined together at the interface said at least a section and said at least a functional element of said glove, removing the pressure from said at least a functional element, as taught by Abdelmalek, in order to form a protection glove for a user being 10independently formed by ultrasonic welding that can be used to optimize the user comfort with more precise impact resistance pads and better placement on the glove.  
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143. 
As to Claim 14, Gibby/Abdelmalek disclose the method for making a glove  according to claim 13, wherein after step c) it comprises the step of shaping said at least a functional element according to a shape of said base  properly shaped (See Paragraph 0052 of Abdelmalek, "At step 2, the protective pads 52 can be die-cut either post compression or during compression to attain their finished form). 
As to Claim 15, Gibby/Abdelmalek disclose the method for making a glove  according to claim 13, wherein after step c) it comprises the step of forming an ornamental and/or functional pattern on an outer surface of said at least a functional element by means of projections provided on said base  and/or on a lower surface of said sonotrode (See Paragraph 0052 of Abdelmalek, "As seen at Step 3 the protective elements are placed back into the tool/mold and pressed onto a substrate using an adhesive film laid overtop pads 52 to keep them registered").  

As to Claim 16, Gibby/Abdelmalek disclose the method for making a glove  according to claim 13, wherein during step c) pressure is applied at a portion of the coupling surface of said at least a functional element (See Paragraph 0052 of Abdelmalek, teaching wherein during step c) pressure is applied at a portion of the coupling surface of said at least a functional element (protective pads 52)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PT0-892 form submitted herewith.  The cited prior art to Leary (US 10,543,417) and Jaeger (US 2010/0071114) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732